Citation Nr: 0932278	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	William S. Aramony, Attorney


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1955, and from January 1956 to November 1957.  He 
died in February 2002. The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision issued by the 
Winston-Salem, North Carolina.  In August 2007, the Board 
denied the claim.  The appellant appealed to the United 
States Court of Appeals for Veterans Claims.   In October 
2008, the Court granted a joint motion for remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the Joint Motion for Remand it was found that the 
appellant in June 2003 requested an opportunity to appear at 
a travel board hearing before a Veterans Law Judge.  Since VA 
did not afford the appellant an opportunity to appear at such 
a hearing this case must be remanded for further development. 

The Board also notes that the representative has requested 
that VA provide him with certain documents.  As this request 
has yet to be acted upon, further development before the 
hearing is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should act upon the 
representative's August 2009 request 
for medical records dating from the 
1970's and 1980's.  All attempts to 
fulfill the representative's request 
must be documented in the claims file.

2.  Thereafter, the RO should schedule 
the appellant for a travel board 
hearing before a visiting Veterans Law 
Judge.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

